Citation Nr: 1730913	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral hip disability, including as due to a lumbar spine disability and/or cervical spine disability.

4.  Entitlement to service connection for a joint disability of the right hand and fingers, including as due to a lumbar spine disability and/or cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  While the matter was pending, the VLJ who conducted the hearing retired.  Generally, the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  As the VLJ who conducted the October 2011 Board hearing has since retired, he cannot participate in the adjudication of the Veteran's claim.  As such, in February 2017, the Board sent the Veteran a letter requesting that he indicate whether he would like another opportunity to testify before the Board.  This letter indicated that if no response was received within 30 days, then it would be assumed that he did not want another hearing.  No response was received from the Veteran.  Therefore, the Board will proceed with addressing the appeal.

This case was last before the Board in April 2017, where it was remanded to obtain an adequate opinion.  The RO continued the denial of the claim, as reflected in the May 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran receives medical treatment from VA Medical Centers in Durham, Salisbury, and Winston-Salem.  In October 2011, the Veteran testified that there was a possibility that one of the surgeons who performed his surgical fusion had written a statement connecting his chronic condition with events in service.  See Board Hearing Transcript at 9.  The Veteran further stated that all of his surgeries were conducted at Durham VAMC.  Id.  A March 2011 Rheumatology treatment record from Salisbury VAMC indicates that the Veteran had neck surgery in Durham in November 2009.  Upon review of the claims file, it appears that the most recent VA treatment records from Durham VAMC are from September 2007.

Therefore, on remand, the AOJ must obtain all outstanding VA treatment records from Durham VAMC, to include all associated outpatient clinics, from September 2007 to the present, and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA treatment records, dating from September 2007 to the present, from the Durham VAMC, to include all associated outpatient clinics.  In addition, ask the Veteran to identify any outstanding evidence that is pertinent to the issues on appeal.  All attempts to obtain these records must be documented in the claims file.  Notify the Veteran and his representative of any inability in obtaining the requested documents.

2.  Thereafter, readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




